Citation Nr: 1215830	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-35 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) (claimed as a nervous condition), for the period from March 18, 1974 to November 25, 1991.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.  He also served in the Republic of Vietnam from March 1968 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Subsequently, the appeal was transferred to the jurisdiction of the RO in Nashville, Tennessee.  

The Board's decision and remand in April 2011 recounted in detail the long procedural history of the Veteran's claims for PTSD or for a psychiatric disorder other than PTSD, which have included several appeals to the Board and to the United States Court of Appeals for Veterans Claims (Court).  The Board will not repeat that history again here, except to note that the Court's January 2006 Order adopted a Joint Motion for Remand (JMR) in which the parties acknowledged that the Court had earlier determined that the Veteran's March 1974 service connection claim for a nervous condition was still pending.  

As a result, in its April 2011 decision, the Board remanded the claim for the period from March 18, 1974 to November 25, 1991 to the RO for a VA mental examination that would address the provisions of 38 C.F.R. § 4.125(b) regarding a change in the diagnosis of a mental condition.  As a result of the findings of the August 2011 VA examination, the Board has recharacterized the issue on appeal as one for an acquired psychiatric disorder, to include PTSD, as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, when a claimant identifies a mental disorder without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Id.  

In view of this newly-submitted evidence, the Board finds that the Veteran will not be prejudiced by proceeding with a grant of service connection rather than strict adherence to the terms of the claim remanded in April 2011.  


FINDING OF FACT

For the period from March 18, 1974 to November 25, 1991, the evidence demonstrates that it is likely that currently diagnosed PTSD is causally/etiologically related to service.  

CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD, for the period from March 18, 1974 to November 25, 1991, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the Court.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis at present for resolution of this service connection claim for an acquired psychiatric disorder, to include PTSD, for the period from March 18, 1974 to November 25, 1991, without detriment to the due process rights of the Veteran.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

Factual Background and Analysis

The Veteran has sought service connection for a psychiatric disorder since he first filed a claim for a nervous condition on March 18, 1974.  The RO granted service connection for PTSD in a July 1999 rating decision and assigned a 100 percent disability rating effective from June 15, 1992.  An earlier effective date of November 26, 1991 was subsequently adopted in a November 2000 rating decision after a finding of clear and unmistakable error in the July 1999 rating decision.  

The Veteran's DD Form 214 indicates that he served as a medical services technician while in service.  The claims file also contains evidence that the Veteran, during service, was assigned to the 366th Dispensary Unit and the 22nd Casualty Staging Flight where he worked in medical trauma at Da Nang Air Base.  The record indicates that the Veteran accompanied helicopter escort assignments to nearby Army and Navy hospitals and helped treat severely injured soldiers.  A buddy statement from B.C.M. and a January 1999 memorandum corroborate this claimed in-service stressor.  His buddy, B.C.M., related that the personnel of the 22nd CSF were housed in barracks at the west end of the runways at Da Nang and planes of all sizes landed and took off 24 hours a day.  Further, helicopter gunships frequently strafed nearby fields for security, personnel endured nightly rocket attacks with small arms fire, and there was a threat of enemy attack or infiltration.  

In the present appeal, the Board is only concerned with the Veteran's entitlement to service connection for a psychiatric disorder for the time period from March 18, 1974 to November 25, 1991.  The Board need not repeat its review and discussion of the medical evidence previously noted and analyzed in previous Board and Court decisions.  The Veteran's service treatment records were negative for any complaints or treatment for any psychiatric disorder.  The record also contains an unusually large number of medical records, many of which document his frequent private and VA psychiatric and psychological evalution, examination, treatment and hospitalization from the 1970s onwards.  None of these records, however, include evidence linking an acquired psychiatric disorder, other than PTSD, to service.  

As a result of the Board's April 2011 remand, the Veteran underwent a VA mental examination in August 2011.  The VA staff psychologist interviewed the Veteran, reviewed the claims file, and diagnosed the Veteran with borderline personality disorder, PTSD, and substance abuse reported in partial remission.  She noted that the Veteran was distrustful and guarded and refused to answer some questions.  She also thought that he seemed to weigh his answers carefully.  

The VA examiner noted that the Veteran entered the military at age 18, served 4 years, and was in Vietnam for a year where he worked in a hospital as a medic.  Post-service, he attended pre-med classes at a local university for 2 years and also attended a seminary in Cincinnati.  She also noted that in the immediate post-discharge years the Veteran first sought mental health treatment at the air force base where his father worked, but no diagnosis was given.  His father then had him hospitalized in 1973.  He was an inpatient at VA facilities in Dayton, Cincinnati, and Chillicothe.  The VA examiner also noted various mental diagnoses over the years including: PTSD, schizophrenia, passive/aggressive personality disorder, borderline personality disorder, bipolar disorder, antisocial personality disorder, and polysubstance abuse.  

She noted that the Veteran appeared to have developed a borderline personality disorder due to family issues.  It was noted that the Veteran had reported in treatment records that he was angry and anxious beginning at 5 years of age, that he never liked his mother, and that he thought that his father did not approve of him.  He was married 5 times and had one common law marriage.  The examiner stated that the Veteran's erratic behavior, narcissitic acting out, lack of sense of identity and his substance abuse history all pointed to the borderline personality disorder.  She also noted, however, that there was a wealth of information missing from the claims file.  

As to PTSD, the VA examiner first reported that such a diagnosis was doubtful, apparently because the Veteran had convinced himself that he had PTSD.  However, she noted that the Veteran had been fragile when he entered service and that it was possible he developed PTSD.  He was so guarded and difficult to interview, that the examiner felt it impossible to ascertain the exact nature of his problem.  But she thought it clear that he was "a tortured soul."  She stated that a PTSD diagnosis in this case was given because it cannot be proven otherwise and the benefit of the doubt is given to the Veteran.  Later in her report, the VA examiner found that while in service the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or other, and that his response had involved intense fear, helplessness or horror.  

The August 2011 VA examiner stated that the Veteran's symptamotology could be differentiated between his PTSD and his personality disorder.  Because his father had him committed after service when he began using drugs and acting strangely in the 1970s, the Veteran felt a betrayal and from then on had difficulty keeping a job, conforming to social standards, and had not been able to navigate the normal course to maturity.  His personality was left uncertain and he had no concrete sense of self.  The VA examiner explained that his odd way of thinking and expressing himself to the point that at times he has been diagnosed with a psychosis was due to the personality disorder.  

The VA examiner further explained that the PTSD accounted for recurring memories and nightmares.  In addition, she noted that the symptoms of the borderline personality disorder and the PTSD overlapped and both disorders accounted for his problems in relationships, difficulty trusting, and feeling estranged from others.  While at times the Veteran appeared to have become psychotic, this appeared to have happened during extreme depression after he lost a job or a relationship.  

As to the Board's question whether diagnoses made in 1974 were correct and represented a primordial form of PTSD, the August 2011 VA examiner stated that it was believed then that the Veteran suffered from a personality disorder.  It was also as likely as not that he suffered with PTSD at that time.  She opined that it has been the interaction of the two-personality disorder and PTSD-that appear to have always been present since he returned from Vietnam.  She also noted that he did not appear to have any current bipolar disorder.  

As to the Board's question whether a diagnosis of PTSD was warranted or supported in 1974, the VA examiner reported that it was as likely as not that the trauma the Veteran suffered in Vietnam caused him difficulty in 1974.  She stated that this would be consistent with the trauma he had already experienced, but that the diagnosis had always been confusing because the manifestations of borderline personality disorder are difficult to diagnose and his symptoms changed over time.  

In its last remand, the Board also asked the examiner whether psychiatric disorders diagnosed after 1974 represented a progression or correction of the 1974 diagnoses or the development of a new and separate condition.  She replied that any diagnosis other than PTSD, depression, substance abuse, and PTSD was in error but understandable given the Veteran's behavior at various times.  She believed the only consistent diagnoses were borderline personality disorder and PTSD.  She noted that depression had been exhibited at times but that each of the other diagnoses were often associated with depressive elements.  

The August 2011 VA examiner concluded that the Veteran's PTSD was as likely as not caused by or a result of military service as the Veteran was likely fragile prior to joining and appeared to have joined in order to please his father.  He also witnessed many injuries and feared for his life during hostile military activity.  

Having independently reviewed the record, the Board is satisfied that the claims file does in fact contain a PTSD diagnosis for the period from March 18, 1974 to November 25, 1991, and the Board is of the opinion that the evidence is at least at an approximate balance and the Veteran's claim for service connection for PTSD for that time period will be allowed.  

Initially, the Board notes that service connection cannot be granted for borderline personality disorder, or any type of personality disorder diagnosed during the 1970s and 1980s, or for substance abuse disorders.  Service connection cannot be granted for a personality disorder or for alcohol- or drug-related conditions as a primary disability.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(d); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities, for secondary disabilities that result from primary alcohol abuse, and for willful misconduct).  Moreover, a personality disorder is not recognized as a psychiatric disorder diagnosis on Axis I of the DSM-IV.  Furthermore, VA compensation may not be paid for a personality disorder as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  So, generally speaking, a personality disorder is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  

The only possible exception is if there is additional disability due to aggravation of a personality disorder during service by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11- 1999 (Sept. 2, 1999).  No evidence of record has been submitted to suggest or prove such.  The results of the August 2011 VA mental examination provide no support for such a contention.  

While medical treatment records found in the claims file indicate a number of possible acquired psychiatric disorders, these medical records, and the August 2011 VA mental examination and opinion, do not relate any such psychiatric disorder to the Veteran's military service with the exception of PTSD.  

It is apparent now that the Veteran is currently diagnosed with PTSD for the period from March 18, 1974 to November 25, 1991.  The Board notes here that this diagnosis in the August 2011 VA mental examination was based on the Veteran's relation of traumatic experiences while in service in Vietnam and was differentiated for any other diagnosed psychiatric disorder.  Further, at the time when the Veteran served in Vietnam PTSD was not a recognized disability.  

There can be no doubt that further inquiry could be undertaken with a view towards additional development of the claim for the period from March 18, 1974 to November 25, 1991.  This matter could be remanded for further clarification of some of the statements and conclusions stated by the August 2011 VA examiner, such as her observation that a PTSD diagnosis was doubtful in this case.  However, as the Veteran's claim for a nervous condition was first filed almost 40 years ago, and the resulting claim for service connection for a psychiatric disorder has undergone the long procedural odyssey recounted in the Board's April 2011 decision, the Board finds that the record contains sufficient documentation of a PTSD diagnosis for the period from March 18, 1974 to November 25, 1991.  

The existing diagnosis of PTSD in the August 2011 VA examination is sufficient, and an award of service connection for PTSD, therefore, is warranted.  The Board notes that the examination diagnosis was based on both the Veteran's exposure to traumatic events while in Vietnam as well as to his feelings of intense fear, helplessness or horror during hostile military activity.  Therefore, the Veteran has a medical opinion linking diagnosed PTSD to service and his corroborated stressors for the time period in question.  

The Board notes that VA regulations on corroboration of inservice stressors was amended in July 2010, see 38 C.F.R. § 3.304(f)(3) (relaxing confirmation of stressors when they are related to a veteran's fear of hostile military or terrorist activity).  

VA revised 38 C.F.R. § 3.304(f) regarding the PTSD stressor requirement, effective July 13, 2010.  Specifically, the type of credible supporting evidence necessary to establish that the occurrence of a claimed in-service stressor was relaxed in certain circumstances.  Id.  The new 38 C.F.R. § 3.304(f) is applicable even though the Veteran's claim in this case was appealed to the Board before July 13, 2010, because it was not decided by that date.  Id.  

Under the former 38 C.F.R. § 3.304(f), the credible supporting evidence necessary to establish the occurrence of a claimed in-service stressor varied depending upon whether the veteran engaged in "combat with the enemy."  A veteran engaged in combat with the enemy if he "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (October 18, 1999), 65 Fed. Reg. 6257 (2000); see also Sizemore v. Principi, 18 Vet. App. 264, 271-73 (2004).  Combat determinations were made on a case-by-case basis.  Id.  

If the veteran was determined to have engaged in combat with the enemy and the claimed in-service stressor is related to that combat, his lay testimony alone established that the stressor occurred when two qualifications were met.  There first must have been no clear and convincing evidence to the contrary.  The claimed in-service stressor second must have been consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determined either that the veteran did not engage in combat with the enemy or that he did engage in combat with the enemy but his claimed in-service stressor was not combat related, his lay testimony alone was not sufficient to establish that the claimed in-service stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  It instead had to be corroborated by evidence from another source.  See Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 9 Vet. App. at 166.  

This regulatory framework still applies under the new 38 C.F.R. § 3.304(f) unless the veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity, of the veteran or others and responded with a psychological or psychophysiological state of fear, helplessness, or horror.  Examples of such events or circumstances include: actual or potential improvised explosive devices (IEDs); vehicle-imbedded explosive devices; incoming artillery, rocket, or mortar fire; grenades; small arms fire, including suspected sniper fire; and attacks upon friendly military aircraft.  

In this case, the record corroborates that the Veteran likely experienced hostile military activity during his tour of duty in Vietnam.  As noted above, his DD Form 214 illustrates that the Veteran was not the recipient of any combat-related awards or decorations, but he did serve as a medical technician in a medical trauma unit at the Da Nang Air Base.  Other evidence in the file reveals that the base faced nightly rocket attacks with small arms fire.  The August 2011 VA examiner indicated that the Veteran's PTSD symptoms were related to his fear of his service experiences in a combat zone.  

Therefore, the Veteran appears to have met the relaxed in-service standard of revised § 3.304(f) related to "fear of hostile military or terrorist activity."  In addition, his work as a medical technician at the air base had previously been corroborated as a stressor during his earlier grant of PTSD for the later time period.  

In this case, there is no dispute that the claimed in-service stressors are consistent with the places, types, and circumstances of his service and there is no clear and convincing evidence to the contrary.  In addition, the August 2011 VA examiner, a VA staff psychologist at the Mountain Home, Tennessee VAMC, confirms that the claimed in-service stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to these claimed in-service stressors.  Therefore, the Veteran has a PTSD diagnosis based on valid or corroborated in-service stressors in spite of the same examiner's observation that a PTSD diagnosis was doubtful.  

Under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, giving the Veteran the benefit of the doubt as the law requires, the Board finds there is credible supporting evidence of the Veteran's PTSD diagnosis for the period from March 18, 1974 to November 25, 1991.  

Therefore, the Board finds that the Veteran has provided evidence of all the elements required for a grant of service connection for PTSD and the claim for service connection for PTSD, for the period from March 18, 1974 to November 25, 1991, is granted.  


ORDER

Service connection for PTSD, for the period from March 18, 1974 to November 25, 1991, is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


